Citation Nr: 0314397	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-11 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in December 1999, a 
statement of the case was issued in December 2000, and a 
substantive appeal was received in February 2001.  


REMAND

In August 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
reports of VA examinations conducted in January and March of 
2003 have been obtained as a result and are of record as 
well as the veteran's vocational rehabilitation file.  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, the Board 
must now return the case to the RO so that it may review the 
additional evidence as a preliminary matter.  

Additionally, in a May 2003 letter, the veteran reported 
that service connection had been established for depression 
by a February 2003 rating decision.  Further, the veteran 
reported that in April 2003 he had been awarded Social 
Security disability benefits.  These developments are 
clearly pertinent to the issue now on appeal, but the claims 
file does not include supporting documentation.  Additional 
action by the RO in this regard is therefore necessary 
before the Board may proceed with appellate review. 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should obtain copies of any 
Social Security disability determination 
in 2003 along with copies of supporting 
medical records relied on in any such 
determination.

2.  The RO should also associate with the 
claims file any rating decision regarding 
depression along with any associated 
evidence pertinent to such decision.   

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
all evidence developed by the Board 
together with any evidence pertinent to 
any service-connected psychiatric 
disability and any Social Security 
disability determination) and determine 
if TDIU can be granted.  If the benefit 
sought is not granted, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
 The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




